UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4000


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN LAMONT JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:09-cr-00282-GRA-3)


Submitted:   August 11, 2011             Decided:   September 13, 2011


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Margaret A. Chamberlain, CHAMBERLAIN LAW FIRM, Greenville, South
Carolina, for Appellant. Elizabeth Jean Howard, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin       Lamont       Jackson       appeals      from    the     fifty-seven

month sentence imposed pursuant to his guilty plea to conspiracy

to   possess       with       intent     to    distribute        cocaine       base.         We

previously remanded this case for the district court to address

Jackson’s arguments for a below-Guidelines sentence and provide

individualized reasoning for the sentence imposed.                                 On remand,

the court considered the parties’ arguments and again imposed a

fifty-seven month sentence.

            On     appeal,       counsel       has     filed    a     brief   pursuant        to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious issues for appeal but questioning whether the

district    court      erred     by     failing      to   apply       the    Guidelines      in

effect at the time of resentencing.                     The Government has declined

to file a brief, and Jackson has not filed a pro se supplemental

brief.   After a careful review of the record, we affirm.

            Jackson asserts that the district court erred by not

applying    the       Guidelines       in     effect    at     the    time    of    Jackson’s

resentencing.          However, 18 U.S.C. § 3742(g) (2006) explicitly

states     that,       when     resentencing           after    appellate          remand,    a

district court should apply the sentencing guidelines “that were

in   effect      on    the     date     of    the    previous         sentencing      of     the

defendant     prior     to     the     appeal.”         See    also    United      States     v.



                                               2
Bordon, 421 F.3d 1202, 1206-07 (11th Cir. 2005).              Accordingly,

this claim is without merit.

            Our review of the record pursuant to Anders reveals no

meritorious claims.         Accordingly, we affirm Jackson’s sentence.

This court requires that counsel inform Jackson in writing of

his right to petition the Supreme Court of the United States for

further review.      If Jackson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may motion this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Jackson.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      3